Product prospectus supplement no. UBS-AOS-1 To prospectus dated January 11, 2010 and prospectus supplement dated January 11, 2010 Royal Bank of Canada Autocallable Optimization Securities with Contingent Protection Linked to a Common Stock · Royal Bank of Canada may offer and sell from time to time autocallable optimization securities with contingent protection linked to an underlying common stock, including American depositary shares (an “underlying stock”).We refer to these securities as the “securities.” · This product prospectus supplement no. UBS-AOS-1 describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.If the terms described in the relevant terms supplement are inconsistent with those described herein or in the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured obligations of Royal Bank of Canada. · Payment on the securities will be linked to the performance of an underlying stock. · The securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate if the closing price of one share of the underlying stock on any Observation Date, as set forth in the applicable terms supplement, is equal to or greater than the starting price. If the securities are called, you will receive the Call Price for that Observation Date as set forth in the applicable terms supplement. You will receive a positive return on your securities only if the underlying stock closes at a price equal to or above the starting price on an Observation Date, including the final Observation Date. · If the securities have not been called, and the underlying stock closes below the applicable Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price per share of the underlying stock below the starting price. · If you hold the securities to maturity, the securities are not called on the final Observation Date and the underlying stock is above or equal to the Trigger Price on the final Observation Date, you will receive 100% of your principal, subject to the creditworthiness of Royal Bank of Canada. · The contingent protection feature applies only if you hold the securities to maturity. · No interest payments will be made on the securities. · For important information about U.S. federal tax consequences, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-3. · The securities will be offered in minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the underlying stock. · The securities will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Investing in the securities involves a number of risks.See “Risk Factors” beginning on page PS-3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS-AOS-1 the accompanying prospectus supplement and prospectus, or any related terms supplement.Any representation to the contrary is a criminal offense. The securities are unsecured and are not savings accounts or deposits of a bank.The securities are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc. RBC Capital Markets Corporation March 8, TABLE OF CONTENTS Page Summary PS-1 Risk Factors PS-3 Use of Proceeds and Hedging PS-10 General Terms of the Securities PS-11 Supplemental Discussion of Canadian Tax Consequences PS-25 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-26 Underwriting PS-29 Employee Retirement Income Security Act PS-30 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, this product prospectus supplement no. UBS-AOS-1 and the accompanying prospectus supplement and prospectus with respect to the securities offered by the relevant terms supplement and this product prospectus supplement no. UBS-AOS-1, and with respect to Royal Bank of Canada.This product prospectus supplement no. UBS-AOS-1, together with the relevant terms supplement and the accompanying prospectus and prospectus supplement, contain the terms of the securities and supersede all other prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, fact sheets, brochures or other educational materials of ours, or any written materials prepared by any Agent (as defined in “Underwriting”), including UBS Financial Services Inc. and RBC Capital Markets Corporation.The information in the relevant terms supplement, this product prospectus supplement no. UBS-AOS-1 and the accompanying prospectus supplement and prospectus may only be accurate as of the dates of each of these documents, respectively. The securities described in the relevant terms supplement and this product prospectus supplement no. UBS-AOS-1 are not appropriate for all investors, and involve important legal and tax consequences and investment risks, which should be discussed with your professional advisers.You should be aware that the regulations of the Financial Industry Regulatory Authority, or FINRA, and the laws of certain jurisdictions (including regulations and laws that require brokers to ensure that investments are suitable for their customers) may limit the availability of the securities.The relevant terms supplement, this product prospectus supplement no. UBS-AOS-1 and the accompanying prospectus supplement and prospectus do not constitute an offer to sell or a solicitation of an offer to buy the securities in any circumstances in which such offer or solicitation is unlawful. In this product prospectus supplement no. UBS-AOS-1, the relevant terms supplement and the accompanying prospectus supplement and prospectus, “we,” “us” and “our” refer to Royal Bank of Canada, unless the context requires otherwise. Table of Contents SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this product prospectus supplement, the prospectus supplement and the prospectus, as well as the relevant terms supplement. Key Terms Underlying Stock: The underlying stock (which may be an American depositary share) specified in the relevant terms supplement (the “underlying stock”). Call Feature: The securities will be called automatically if the closing price of one share of the underlying stock on any Observation Date is at or above the starting price. Call Return Rate: A per annum percentage as specified in the relevant terms supplement. Call Price: If the securities are called, you will receive on the applicable call settlement date a cash payment per $10.00 principal amount of the securities equal to the Call Price for the applicable Observation Date on which the securities are called. The Call Price applicable to each Observation Date will be specified in the relevant terms supplement and will be calculated based on the Call Return Rate and the amount of time that the securities have been outstanding between the settlement date and the applicable Call Settlement Date. Call Settlement Dates: Unless otherwise specified in the relevant terms supplement, if the securities are called on any Observation Date (other than the final Observation Date), the Call Settlement Date will be three business days following such Observation Date, unless that day is not a business day, in which case the Call Settlement Date will be the next following business day. If the securities are called on the final Observation Date, the Call Settlement Date will be the maturity date. As described under “General Terms of the Securities — Observation Dates” below, the calculation agent may postpone any Observation Date, and therefore a Call Settlement Date, if a market disruption event occurs or is continuing on a day that would otherwise be an Observation Date. We describe market disruption events under “General Terms of the Securities — Market Disruption Event” below. Payment at Maturity: Unless otherwise specified in the relevant terms supplement, if the securities are not called, at maturity you will receive a cash payment per $10.00 principal amount of the securities based on the ending price, calculated as described below: ● If the ending price is above or equal to the Trigger Price on the final Observation Date, you will receive a cash payment equal to the principal amount of your securities. ● If the ending price is below the Trigger Price on the final Observation Date, you will receive, for each $10 in principal amount of the securities you own: $10.00 x (1 + underlying return). The securities are not principal protected. If the securities are not called, you may lose some or all of your investment. Specifically, if the securities are not called and the ending price is below the Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of your principal amount for each 1% (or a fraction thereof) decrease in the price per share of the underlying stock below the starting price. Accordingly, if the ending price is below the Trigger Price on the final Observation Date, you may lose up to 100% of your principal amount. PS-1 Table of Contents Underlying Return: Unless otherwise specified in the relevant terms supplement: ending price – starting price starting price Starting Price: Unless otherwise specified in the relevant terms supplement, the closing price of one share of the underlying stock on the Trade Date or such other date as specified in the relevant terms supplement, divided by the Share Adjustment Factor. The Share Adjustment Factor may be subject to adjustment. See “General Terms of the Securities—Anti-Dilution Adjustments.” Ending Price: Unless otherwise specified in the relevant terms supplement, the closing price of one share of the underlying stock on the final Observation Date, divided by the Share Adjustment Factor. The Share Adjustment Factor may be subject to adjustment. See “General Terms of the Securities—Payment at Maturity—Anti-Dilution Adjustments.” Trigger Price: A specified price of the underlying stock below the starting price, as set forth in the applicable terms supplement. Observation Period: The period commencing on (and including) the Trade Date and extending to (and including) the final Observation Date. Observation Date(s): One or more dates as specified in the relevant terms supplement, subject to postponement in the event of certain market disruption events. Share Adjustment Factor: Unless otherwise specified in the relevant terms supplement, set initially to equal 1.0, subject to adjustment upon the occurrence of certain events affecting the underlying stock. See “General Terms of the Securities—Anti-Dilution Adjustments.” Issue Price: Unless otherwise specified in the relevant terms supplement, $10 per $10 in principal amount of the securities. Trade Date: As specified in the relevant terms supplement. Settlement Date: As specified in the relevant terms supplement. Maturity Date: As specified in the relevant terms supplement.If not previously called, the securities will mature on the maturity date. The maturity date is subject to postponement in the event of certain market disruption events and as described under “General Terms of the Securities — Payment at Maturity.” PS-2 Table of Contents RISK FACTORS An investment in the securities is subject to the risks described below, as well as the risks described under “Risk Factors” in the prospectus and the prospectus supplement. The securities do not pay interest or guarantee any return of principal at, or prior to, maturity. Investing in the securities is not equivalent to investing directly in the underlying stock.In addition, your investment in the securities entails other risks not associated with an investment in conventional debt securities. You should consider carefully the following discussion of risks before you decide that an investment in the securities is suitable for you. Risks Relating to the Securities Generally The securities do not pay interest or guarantee the return of your investment. A decrease in the value of the underlying stock may lead to a loss of some or all of your investment at maturity. The securities do not pay interest and may not return any of your investment.The amount payable to you at maturity, if any, will be determined as described in this product prospectus supplement no. UBS-AOS-1 and the relevant terms supplement. The return on the securities will depend on whether underlying stock increases in value as of each Observation Date, or if the securities are not called, the extent to which the ending price is less than the applicable Trigger Price. If the securities are not called and the ending price is below the Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price per share of the underlying stock below the starting price. The securities are subject to the credit risk of Royal Bank of Canada. The securities are subject to the credit risk of Royal Bank of Canada and our credit ratings and credit spreads may adversely affect the market value of the securities.Investors are dependent on Royal Bank of Canada’s ability to pay all amounts due on the securities at maturity, and therefore investors are subject to our credit risk and to changes in the market’s view of our creditworthiness.Any decline in our credit ratings or increase in the credit spreads charged by the market for taking our credit risk is likely to adversely affect the value of the securities.Payment on the securities, including any principal protection feature, is subject to the creditworthiness of Royal Bank of Canada. Holders of the securities will not necessarily participate in the full potential appreciation of the underlying stock. The appreciation potential of the securities is limited to the Call Return Rate set forth in the relevant terms supplement, regardless of any appreciation of the underlying stock. Your investment in the securities will result in a gain if the closing price of one share of the underlying stock on any of the Observation Dates is at or above the starting price. However, this gain will be limited to the return represented by the applicable Call Price, regardless of the appreciation of the underlying stock, which may be significantly greater than the return associated with the Call Price. In addition, the automatic call feature of the securities may shorten the term of your investment. Further, if your securities are called, you may not be able to reinvest at comparable terms or returns. Your return on the securities may be lower than the return on a conventional debt security of comparable maturity. The return that you will receive on your securities, which could be negative, may be less than the return you could earn on other investments. Even if your return is positive, your return may be less than the return you would earn if you bought a conventional senior interest bearing debt security of Royal Bank of Canada with the same maturity date or if you invested directly in the underlying stock.Your investment may not reflect the full opportunity cost to you when you take into account factors that affect the time value of money, such as inflation. PS-3 Table of Contents Your return on the securities will not reflect dividends on the underlying stock. The return on the securities will not reflect the return you would realize if you actually owned the underlying stock and received the dividends paid on the underlying stock.
